SECOND AMENDED AND RESTATED ADVISORY AGREEMENT

THIS SECOND AMENDED AND RESTATED ADVISORY AGREEMENT dated as of June 3, 2010 is
between Grubb & Ellis Apartment REIT, Inc., a Maryland corporation (the
“Company”), and Grubb & Ellis Apartment REIT Advisor, LLC, a Virginia limited
liability company (the “Advisor”).

WITNESSETH:

WHEREAS, the Company qualifies as a real estate investment trust (a “REIT”) as
defined in Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”), and intends to make investments of the type permitted to
qualified REITs under the Code and not inconsistent with the Charter of the
Company (the “Charter”), and the Bylaws of the Company; and

WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice and assistance of the Advisor and to have the Advisor
undertake the duties and responsibilities hereinafter set forth, on behalf of
and subject to the supervision of the Board of Directors of the Company (the
“Board of Directors”), as provided herein; and

WHEREAS, the Company and the Advisor desire to amend and restate that certain
First Amended and Restated Advisory Agreement, dated July 18, 2008, as amended
on November 26, 2008 and July 17, 2009.

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
parties hereto agree as follows:

1. DEFINITIONS.

As used herein, the following terms shall have the meanings set forth below:

(a) “Acquisition Expenses” shall mean any and all expenses related to the
Company’s selection, evaluation and acquisition of, and investment in
properties, whether or not acquired or made, including, but not limited to,
legal fees and expenses, travel and communications expenses, cost of appraisals
and surveys, nonrefundable option payments on property not acquired, accounting
fees and expenses, computer use related expenses, architectural, engineering and
other property reports, environmental and asbestos audits, title insurance and
escrow fees, loan fees or points or any fee of a similar nature paid to a third
party, however designated, transfer taxes, and personnel and miscellaneous
expenses related to the selection, evaluation and acquisition of properties.

(b) “Acquisition Fee” shall mean any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to any Affiliate of the Company or the Advisor) in
connection with purchase, development or construction of any Property. Included
in the computation of such fees or commissions shall be any real estate
commissions, acquisition fees, finder’s fees, selection fees, development fees,
construction fees, nonrecurring management fees, loan fees, points, or any other
fees or commissions of a similar nature. Excluded shall be development fees and
construction fees paid to Persons not Affiliated with the Advisor in connection
with the actual development and construction of a Property. 

(c) “Advisor” shall mean Grubb & Ellis Apartment REIT Advisor, LLC, a Virginia
limited liability company, any successor advisor to the Company, the Partnership
or any person or entity to which Grubb & Ellis Apartment REIT Advisor, LLC or
any successor advisor subcontracts substantially all of its functions.

(d) “Affiliate” shall mean: (i) any Person directly or indirectly owning,
controlling or holding, with the power to vote 10% or more of the outstanding
voting securities of such other Person; (ii) any Person 10% or more of whose
outstanding voting securities are directly or indirectly owned, controlled or
held, with the power to vote, by such other Person; (iii) any Person directly or
indirectly controlling, controlled by or under common control with such other
Person; (iv) any executive officer, director, trustee or general partner of such
other Person; and (v) any legal entity for which such Person acts as an
executive officer, director, trustee or general partner.

(e) “Asset Management Fee” shall mean an annual amount equal to the percentage
of the Company’s Average Invested Assets set forth in Section 9(b).

(f) “Average Invested Assets” shall mean, for any period, the average of the
aggregate Book Value of the assets of the Company invested, directly or
indirectly, in real estate assets or equity interests in and loans secured by
real estate, before deducting depreciation, bad debts or other similar non-cash
reserves, computed by taking the average of such values at the end of each month
during such period.

(g) “Book Value” of an asset shall mean the value of such asset on the books of
the Company, before allowance for depreciation or amortization.

(h) “Common Stock” shall mean the common stock, par value $.01 per share, of the
Company.

(i) “Company” shall have the meaning set forth in the preamble of this
Agreement.

(j) “Competitive Real Estate Commission” shall mean the real estate or brokerage
commission paid for the purchase or sale of a property which is reasonable,
customary and competitive in light of the size, type and location of such
property.

(k) “Contract Purchase Price” shall mean the amount actually paid or allocated
to the purchase or improvement of Real Estate Assets, exclusive of Acquisition
Fees and Acquisition Expenses.

(l) “Contract Sales Price” shall mean the amount actually paid or allocated to
the Sale of a Property or Properties, exclusive of Disposition Fees.

(m) “Cumulative Return” shall mean a cumulative, non-compounded return equal to
8% per annum on Invested Capital commencing upon acceptance by the Company of an
investor’s subscription.

(n) “Director” shall mean a member of the Board of Directors of the Company.

(o) “Fiscal Year” shall mean any period for which any income tax return is
submitted by the Company to the Internal Revenue Service and which is treated by
the Internal Revenue Service as a reporting period.

(p) “GAAP” means accounting principles generally accepted in the United States
of America.

(q) “Gross Offering Proceeds” shall mean the total proceeds from the sale of
Shares before deductions for Organizational and Offering Expenses. For purposes
of calculating Gross Offering Proceeds, the purchase price for all Shares issued
in the Company’s initial public offering, including those for which volume
discounts apply, shall be deemed to be $10.00 per Share.

(r) “Gross Income From Properties” shall mean all cash receipts derived from the
operation of the Company’s Property, excluding (i) tenant security deposits
unless and until such deposits are forfeited upon a tenant default, and
(ii) proceeds from insurance claims, condemnation proceedings, sales or
refinancings.

(s) “Incentive Distribution Upon Listing” shall mean an amount equal to 15.0% of
the amount, if any, by which (1) the market value of the outstanding Shares at
Listing, measured by taking the average closing price or the average of the bid
and asked price, as the case may be, over a period of 30 days during which the
Shares are traded, with such period beginning 180 days after Listing (the
“Market Value”), plus the total distributions paid to Stockholders prior to
Listing exceeds (2) the sum of the Invested Capital plus the Cumulative Return.

(t) “Incentive Distribution Upon Sales” shall mean an amount equal to 15% of the
net proceeds from the sale of a Property after the Company has received and paid
to Stockholders the sum of (i) Invested Capital, and (ii) any remaining
shortfall in the Cumulative Return as described in Section 9(e).

(u) “Independent Directors” shall mean a Director who is not, and within the
last two (2) years has not been, directly or indirectly associated with a
Sponsor or the Advisor by virtue of (i) ownership of an interest in a Sponsor,
the Advisor or their Affiliates, (ii) employment by a Sponsor, the Advisor or
their Affiliates, (iii) service as an officer or director of a Sponsor, the
Advisor or their Affiliates, (iv) performance of services, other than as a
Director, for the Company, (v) service as a director or trustee of more than
three (3) real estate investment trusts organized by a Sponsor or advised by the
Advisor, or (vi) maintenance of a material business or professional relationship
with a Sponsor, the Advisor or any of their Affiliates. An indirect relationship
shall include circumstances in which a Director’s spouse, parents, children,
siblings, mothers- or fathers-in-law, sons- or daughters-in-law or brothers- or
sisters-in-law is or has been associated with a Sponsor, the Advisor, any of
their Affiliates or the Company. A business or professional relationship is
considered material if the gross revenue derived by the Director from a Sponsor,
the Advisor and Affiliates exceeds five percent (5%) of either the Director’s
annual gross revenue during either of the last two (2) years or the Director’s
net worth on a fair market value basis.

(v) “Invested Capital” shall mean the total proceeds from the sale of Shares.
When a Property is sold, Invested Capital shall be reduced by the lesser of
(i) the net sale proceeds available for distribution from such sale or (ii) the
sum of (A) the portion of Invested Capital that initially was allocated to that
Property and (B) any remaining shortfall in the recovery of Invested Capital
with respect to prior sales of Properties.

(w) “Joint Venture” shall mean any partnership, limited liability company,
business trust or other unincorporated organization through or by means of which
the Company acts jointly with any Person or Affiliate to make an investment in
Real Estate Assets.

(x) “Listing” shall mean the listing of the Shares on i) the New York Stock
Exchange, the American Stock Exchange, or the National Market System of the
Nasdaq Stock Market (or any successor to such entities), or ii) a national
securities exchange (or tier or segment thereof) that has listing standards that
the U.S. Securities and Exchange Commission has determined by rule are
substantially similar to the listing standards applicable to securities
described in Section 18(b)(1)(A) of the Securities Act of 1933, as amended. Upon
such Listing, the Shares shall be deemed Listed.

(y) “Net Income” shall mean, for any period, total revenues applicable to such
period, less the operating expenses applicable to such period other than
additions to or allowances for reserves for depreciation, amortization or bad
debts or other similar noncash reserves; provided, however, that Net Income
shall not include any gain from the sale of the Company’s assets.

(z) “Organizational and Offering Expenses” shall mean those expenses incurred by
and to be paid from the assets of the Company in connection with and in
preparing the Company for registration and subsequently offering and
distributing Shares to the public, including, but not limited to, total
underwriting and brokerage discounts and commissions (including fees of the
underwriters’ attorneys), expenses for printing, engraving and mailing, salaries
of employees while engaged in sales activities, charges of transfer agents,
registrars, trustees, escrow holders, depositaries and experts, expenses of
qualification of the sale of the securities under federal and state laws,
including taxes and fees, and accountants’, consultants’ and attorneys’ fees and
expenses.

(aa) “Partnership” shall mean Grubb & Ellis Apartment REIT Holdings, L.P., a
Virginia limited partnership.

(bb) “Property” or “Properties” shall mean any, or all, respectively, of the
real property and improvements thereon owned or to be owned by the Company,
directly or indirectly.

(cc) “Property Disposition Fee” shall mean a real estate disposition fee,
payable (under certain conditions) to the Advisor and its Affiliates upon the
sale of the Company’s Property as described in Section 9(e).

(dd) “Property Management Fee” shall mean any fee paid to an Affiliate or third
party as compensation for management of the Company’s Properties as described in
Section 9(c).

(ee) “Property Manager” shall mean an entity that provides property rental,
leasing, operation and management services to the Properties owned by the
Company, directly or indirectly. The Property Manager may be the Advisor, an
Affiliate or a third-party property management firm.

(ff) “Person” shall mean any natural person, partnership, corporation,
association, trust, limited liability company or other legal entity.

(gg) “Prospectus” shall mean the final prospectus of the Company in connection
with the initial registration of Shares filed with the Securities and Exchange
Commission on Form S-11, as supplemented and amended from time to time.

(hh) “Real Estate Assets” shall mean any and all investments in: (i) Property
whether directly or indirectly through owned or controlled subsidiaries and
including amounts invested in Joint Ventures; and (ii) loans, or other evidence
of indebtedness secured, directly or indirectly, by interests in Property.

(ii) “Sale” or “Sales” shall mean any transaction or series of transactions
whereby: (A) the Company or the Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys or relinquishes its ownership of any Property or portion thereof,
including the lease of any Property consisting of a building only, and including
any event with respect to any Property which results in the payment to the
Company or the Partnership, directly or indirectly, of a significant amount of
insurance proceeds or condemnation or similar award related to a Property;
(B) the Company or the Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys or
relinquishes its ownership of all or substantially all of the interests of the
Company or the Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Partnership as
a co-venturer or partner sells, grants, transfers, conveys or relinquishes its
ownership of any Property or portion thereof, including any event with respect
to any Property which results in the payment to the Joint Venture, directly or
indirectly, of a significant amount of insurance proceeds or condemnation or
similar award related to a Property; or (D) the Company or the Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, conveys or relinquishes its interest in any loan or
mortgage or any portion thereof (including with respect to any mortgage or loan,
all payments thereunder or in satisfaction thereof other than regularly
scheduled interest payments) of amounts owed pursuant to such loan or mortgage
and any event which gives rise to the payment of a significant amount of
insurance proceeds or condemnation or similar award; or (E) the Company or the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys or relinquishes its ownership
of any other Real Estate Asset not previously described in this definition or
any portion thereof.

(jj) “Shares” shall mean the shares of Common Stock of the Company.

(kk) “Sponsor” shall mean any Person directly or indirectly instrumental in
organizing, wholly or in part, the Company or any Person who will control,
manage or participate in the management of the Company, and any Affiliate of
such Person. Not included is any Person whose only relationship with the Company
is that of an independent property manager of Company assets, and whose only
compensation is as such. Sponsor does not include wholly independent third
parties such as attorneys, consultants, accountants and underwriters whose only
compensation is for professional services. A Person also may be deemed a Sponsor
of the Company by:



  (i)   taking the initiative, directly or indirectly, in founding or organizing
the business or enterprise of the Company, either alone or in conjunction with
one or more other Persons;



  (ii)   receiving a material participation in the Company in connection with
the founding or organizing of the business of the Company, in consideration of
services or property, or both services and property;



  (iii)   having a substantial number of relationships and contacts with the
Company;



  (iv)   possessing significant rights to control Company properties;



  (v)   receiving fees for providing services to the Company which are paid on a
basis that is not customary in the industry; or



  (vi)   providing goods or services to the Company on a basis which was not
negotiated at arms length with the Company.

(ll) “Stockholders” shall mean holders of the Shares.

(mm) “Total Development Cost” shall mean, with regard to any Property acquired
by the Company prior to or during the development or acquisition stages, all
costs and expenses paid or incurred by the Company that are in any way related
to the development of such Property, including, but not limited to, land and
construction costs.

(nn) “Total Operating Expenses” shall mean the aggregate expenses of every
character paid or incurred by the Company as determined under generally accepted
accounting principles, including fees paid to the Advisor, but excluding:



  (i)   the expenses of raising capital such as Organizational and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration and other fees, printing and other such expenses, and taxes
incurred in connection with the issuance, distribution, transfer, registration
and Listing of the Shares;

     
(ii)
(iii)
(iv)
  interest payments;
taxes;
non-cash expenditures such as depreciation, amortization and bad debt reserves;



  (v)   the Incentive Distribution upon Sales and the Incentive Distribution
upon Listing; and



  (vi)   Acquisition Expenses, real estate commissions on resale of property and
other expenses connected with the acquisition, disposition (whether by sale,
exchange or condemnation) and ownership of real estate interests, mortgage loans
or other property (such as the costs of foreclosure, insurance premiums, legal
services, maintenance, repair and improvement of property).

(oo) “Real Estate-Related Securities” shall mean any real estate-related
securities investments transferred or conveyed to the Company or the
Partnership, either directly or indirectly, or such investments the Board of
Directors and the Advisor mutually designate as Real Estate-Related Securities
to the extend such investments could be classified as either Real Estate-Related
Securities or Properties.

(pp) “Offering Stage” shall mean the period from the commencement of the
Company’s initial public equity offering through the termination of the
Company’s last public equity offering prior to Listing. For purpose of this
definition, “public equity offering” does not include offerings on behalf of
selling Stockholders or offerings related to a distribution reinvestment plan,
employee benefit plan or the redemption of interests in the Partnership.

2. DUTIES OF ADVISOR.

The Advisor shall consult with the Company and shall, at the request of the
Board of Directors or the officers of the Company, furnish advice and
recommendations with respect to all aspects of the business and affairs of the
Company. In general, the Advisor shall inform the Board of Directors of factors
that come to its attention which could influence the policies of the Company.
Subject to the supervision of the Board of Directors and consistent with the
provisions of the Charter, the Advisor undertakes to use its reasonable efforts
to:

(a) Present to the Company a continuing and suitable investment program and
opportunities to make investments consistent with the investment policies of the
Company and the investment program adopted by the Board of Directors and in
effect at the time and furnish the Company with advice with respect to the
making, acquisition, holding and disposition of investments and commitments
therefor. The Advisor is also obligated to provide the Company with the first
opportunity to purchase any Class A income producing multi-family property which
satisfies the Company’s investment objectives placed under contract by the
Advisor or its Affiliates. If the Board of Directors of the Company does not
vote to make such purchase within seven (7) days of being offered such property,
the Advisor is free to offer such opportunity to any other Affiliates or
non-Affiliates, as it so chooses. The Advisor shall use commercially reasonable
efforts to identify potential investment opportunities consistent with the
Company’s investment objectives and policies including but not limited to:



  (i)   locating, analyzing and selecting potential investments in Real Estate
Assets;



  (ii)   structuring and negotiating the terms and conditions of acquisition and
disposition transactions;



  (iii)   arranging for financing and refinancing and making other changes in
the asset or capital structure of the Company and disposing of and reinvesting
the proceeds from the sale of, or otherwise deal with the investments in, Real
Estate Assets; and



  (iv)   entering into leases and service contracts, on the Company’s behalf,
for Real Estate Assets and, to the extent necessary, performing all functions
necessary to maintain and administer the Company’s assets.

(b) Manage the Company’s day-to-day operations to effect the investment program
adopted by the Board of Directors and perform or supervise the performance of
such other administrative functions necessary in connection with the management
of the Company as may be agreed upon by the Advisor and the Company;

(c) Serve as the Company’s investment advisor in connection with policy
decisions to be made by the Board of Directors and, as requested, furnish
reports to the Board of Directors and provide research, economic and statistical
data in connection with the Company’s investments and investment policies;

(d) On behalf of the Company, investigate, select and conduct relations with
lenders, consultants, accountants, brokers, property managers, attorneys,
underwriters, appraisers, insurers, corporate fiduciaries, banks, builders and
developers, sellers and buyers of investments and persons acting in any other
capacity specified by the Company from time to time, and enter into contracts
with, retain and supervise services performed by such parties in connection with
investments which have been or may be acquired or disposed of by the Company;

(e) Act as property manager or cooperate with a third party or affiliated
Property Manager in connection with property management services and other
activities relating to the Company’s assets, subject to the requirement that the
Advisor, its Affiliate or the Property Manager, as the case may be, qualifies as
an “independent contractor” as the phrase is used in connection with applicable
laws, rules and regulations affecting REITs that own real property;

(f) Conduct periodic on-site property visits to some or all (as the Advisor
deems reasonably necessary) of the Properties to inspect the physical condition
of the Properties and to evaluate the performance of the Property Manager;

(g) Review, analyze and comment on the operating budgets, capital budgets and
leasing plans prepared and submitted by the Property Manager and aggregate these
property budgets into the Company’s overall budget;

(h) Review and analyze on-going financial information pertaining to each
Property and the overall portfolio of Properties;

(i) Upon request of the Company, act, or obtain the services of others to act,
as attorney-in-fact or agent of the Company in making, acquiring and disposing
of investments, disbursing and collecting the funds, paying the debts and
fulfilling the obligations of the Company and handling, prosecuting and settling
any claims of the Company, including foreclosing and otherwise enforcing
mortgage and other liens and security interests securing investments;

(j) Assist in negotiations on behalf of the Company with investment banking
firms and other institutions or investors for public or private sales of
securities of the Company or for other financing on behalf of the Company, but
in no event in such a way that the Advisor shall be acting as a broker, dealer
or underwriter of securities of the Company;

(k) On behalf of the Company, maintain, with respect to any Real Estate Assets
and to the extent available, title insurance or other assurance of title and
customary fire, casualty and public liability insurance;

(l) At the direction of the Board of Directors, invest and reinvest any money of
the Company;

(m) Provide the Company with all necessary cash management services;

(n) Supervise the preparation and filing and distribution of returns and reports
to governmental agencies and to investors and act on behalf of the Company in
connection with investor relations;

(o) Provide office space, equipment and personnel as required for the
performance of the foregoing services as advisor;

(p) Advise the Company of the operating results of the Company’s properties,
prepare on a timely basis, and review, for such properties, operating budgets,
maintenance and improvement schedules, projections of operating results and such
other reports as may be requested by the Board of Directors;

(q) As requested by the Company, make reports to the Company of its performance
of the foregoing services and furnish advice and recommendations with respect to
other aspects of the business of the Company;

(r) Prepare on behalf of the Company, or engage independent professionals to
prepare, all reports and returns required by the Securities and Exchange
Commission, Internal Revenue Service and other state or federal governmental
agencies, provided that the Company shall be responsible for the fees of such
independent professionals;

(s) Undertake and perform all services or other activities necessary and proper
to carry out the investment objectives of the Company;

(t) Undertake communications with Stockholders in accordance with applicable law
and the Charter; and

(u) Enter into ancillary agreements with the Sponsor and its Affiliates to
arrange for the services to be provided by the Advisor hereunder in accordance
with this Agreement;

provided, however, that Affiliates of the Advisor have no obligations to the
Company other than as expressly stated herein, and the Advisor and its
Affiliates have no obligations to present to the Company any specific investment
opportunity except as described herein and in the Prospectus. Notwithstanding
the foregoing, the Advisor hereby represents and acknowledges that it will have
fiduciary duties to the Stockholders and that the Company is making a statement
to that effect in its registration statement filed with the Securities and
Exchange Commission.

3. NO PARTNERSHIP OR JOINT VENTURE.

The Company and the Advisor are not, and shall not be deemed to be, partners or
joint venturers with each other.

4. RECORDS.

The Advisor shall maintain appropriate books of account and records relating to
services performed hereunder, which shall be accessible for inspection by the
Company at any time during ordinary business hours.

5. ACTIONS RELATING TO REIT QUALIFICATION.

Notwithstanding any other provision of this Agreement to the contrary, the
Advisor shall refrain from any action which, in its reasonable judgment or in
any judgment of the Board of Directors of which the Advisor has written notice,
would adversely affect the qualification of the Company as a REIT under the Code
or which would violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Company or its securities, or which would
otherwise not be permitted by the Charter. If any such action is ordered by the
Board of Directors, the Advisor shall promptly notify the Board of Directors of
the Advisor’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Charter, and shall thereafter
refrain from taking such action pending further clarification or instruction
from the Board of Directors.

6. BANK ACCOUNTS.

At the direction of the Board of Directors, the Advisor may establish and
maintain bank accounts in the name of the Company, and may collect and deposit
into and disburse from such accounts any money on behalf of the Company, under
such terms and conditions as the Board of Directors may approve, provided that
no funds in any such account shall be commingled with funds of the Advisor. The
Advisor shall from time to time, as the Company may require, render appropriate
accountings of such collections, deposits and disbursements to the Board of
Directors and to the auditors of the Company.

7. FIDELITY BOND.

The Advisor shall not be required to obtain or maintain a fidelity bond in
connection with the performance of its services hereunder.

8. INFORMATION FURNISHED TO THE ADVISOR.

The Board of Directors will keep the Advisor informed in writing concerning the
investment and financing policies of the Company. The Board of Directors shall
notify the Advisor promptly in writing of its intention to make any investments
or to sell or dispose of any existing investments. The Company shall furnish the
Advisor with a certified copy of all financial statements, a signed copy of each
report prepared by independent certified public accountants, and such other
information with regard to its affairs as the Advisor may reasonably request.

9. COMPENSATION.

The Advisor and its Affiliates shall be paid for services rendered by the
Advisor under this Agreement as follows:

(a) The Advisor or its Affiliates shall receive as compensation for services
rendered in connection with the investigation, selection and acquisition of Real
Estate Assets and Real Estate-Related Securities (by purchase, investment or
exchange) funded by equity raised during the Offering Stage by the Advisory or
its Affiliates, including any acquisitions completed after the end of the
Offering Stage and/or termination of this Agreement or funded with net proceeds
from a Sale, an Acquisition Fee payable by the Company. The total Acquisition
Fees paid to the Advisor or its Affiliates shall not exceed (i) 3.0% of the
Contract Purchase Price of Properties acquired directly or indirectly by the
Company, (ii) 4.0% of the Total Development Cost of Properties developed by or
on behalf of the Company for services provided by the Advisor, its Affiliates or
sub-contractors thereof, and (iii) 2.0% of the origination price or purchase
price of (A) Real Estate-Related Securities and (B) Real Estate Assets other
than Properties, originated or acquired by the Company. At the Advisor’s
discretion, a portion of the Acquisition Fee may be paid to third-party
developers for services rendered. Acquisition Fees shall be payable on the
acquisition of a specific Property, on the acquisition of a portfolio of
Properties through a purchase of assets, controlling securities or by Joint
Venture, by a merger or similar business combination or other comparable
transaction, on the completion of development of a Property or Properties for
the Company, or on the origination or acquisition of Real Estate-Related
Securities or Real Estate Assets other than Properties. However, the total of
all Acquisition Fees and Acquisition Expenses payable with respect to any Real
Estate Assets and Real Estate-Related Securities shall not exceed 6.0% of the
Contract Purchase Price of such Real Estate Assets or Real Estate-Related
Securities, or in the case of a loan, 6.0% of the funds advanced, unless fees in
excess of such amount are approved by a majority of the Directors not interested
in such transaction and by a majority of the Independent Directors not
interested in such transaction and which transaction is determined to be
commercially competitive, fair and reasonable to the Company. Notwithstanding
anything to the contrary herein, in the event the Advisor’s obligations in
Section 2(a) herein terminate or are waived by the Company, the Advisor may, in
its sole discretion, waive all or a portion of its rights under this
Section 9(a).

(b) The Advisor shall receive as compensation for services rendered in
connection with the management of the Company’s assets the Asset Management Fee.
The Asset Management Fee shall be equal to 0.5% of Average Invested Assets,
calculated monthly not to exceed one-twelfth of 0.5% of the Average Invested
Assets of the Company as of the last day of the immediately preceding quarter.
The Asset Management Fee shall be payable monthly in arrears by the Company in
cash or in shares at the option of the Advisor, and may be deferred, in whole or
in part, from time to time, by the Advisor (without interest); provided,
however, that the Company’s obligation to pay the Asset Management Fee shall be
subject to the Stockholders receiving distributions in an amount equal to 5.0%
per annum, cumulative, non-compounded, of Invested Capital and, effective
January 1, 2009, the Advisor will waive the Asset Management Fee until the
quarter following the quarter in which the Company generates funds from
operations (“FFO”) sufficient to cover 100% of its distributions declared to its
Stockholders for such quarter. For purposes of calculating FFO, non-recurring
charges including, but not limited to, acquisition related expenses,
amortization of deferred financing fees on the Company’s line of credit or other
equivalent mezzanine financing, interest expense associated with the Company’s
line of credit, the Company’s loan from NNN Realty Advisors, Inc. or other
mezzanine loans, and gains or losses on future interest rate swaps, will be
excluded.

(c) The Advisor, an Affiliate or an unaffiliated third party shall receive a
monthly Property Management Fee of up to 4.0% of the monthly Gross Income from
Properties.

(d) If the Advisor or an Affiliate provides a substantial amount of the services
in connection with the Sale of one or more Properties the Advisor or an
Affiliate shall receive a Disposition Fee equal to the lesser of (i) one-half of
a Competitive Real Estate Commission or (ii) 1.75% of the Contract Sales Price
of such Property or Properties. The Disposition Fee may be paid in addition to
real estate commissions paid to non-Affiliates; provided, however, that the
total real estate commissions paid to all Persons by the Company with respect to
the Sale of such Property or Properties shall not exceed an amount equal to the
lesser of (i) 6.0% of the Contract Sales Price of the Property or Properties or
(ii) the Competitive Real Estate Commission.

(e) Upon the Sale of a Property by the Company, the Partnership will pay the
Advisor an Incentive Distribution upon Sale equal to 15% of the net proceeds
from the Sale after the Company has received and paid to the Stockholders the
sum of (i) the Invested Capital, and (ii) any remaining shortfall in the
Cumulative Return. If the Company, and in turn the Stockholders, have not
received a return of Invested Capital or if there is a shortfall in the
Cumulative Return after the Sale of the last Property and the Advisor previously
has received Incentive Distributions, other than Incentive Distributions that
have been repaid previously, the Advisor will repay to the Partnership a portion
of those distributions sufficient to cause the Company, and in turn the
Stockholders, to receive a full return of Invested Capital and the full
Cumulative Return. In no event will the aggregate amount repaid by the Advisor
to the Partnership exceed the aggregate amount of Incentive Distributions upon
Sales that the Advisor previously received.

10. EXPENSES.

(a) In addition to the compensation paid to the Advisor or an affiliate pursuant
to Section 9 hereof, the Company or the Partnership shall pay directly or
reimburse the Advisor for all of the expenses paid or incurred by the Advisor or
an affiliate in connection with the services it provides to the Company and the
Partnership pursuant to this Agreement, including, but not limited to:



  (i)   the Company’s Organizational and Offering Expenses; provided, however,
that within 60 days after the end of the month in which the Offering terminates,
the Advisor shall reimburse the Company for any Organizational and Offering
Expenses reimbursement received by the Advisor pursuant to this Section 10, to
the extent that such reimbursement exceeds the maximum amount permitted or, at
the option of the Company, such excess shall be subtracted from the next
reimbursement of expenses to be made by the Company pursuant to this Section 10.
The Advisor shall be responsible for the payment of all the Company’s
Organizational and Offering Expenses in excess of the maximum amount permitted;



  (ii)   Acquisition Expenses incurred in connection with the selection,
evaluation and acquisition of Properties;



  (iii)   the actual cost of goods and services used by the Company and obtained
from entities not affiliated with the Advisor, other than Acquisition Expenses;



  (iv)   interest and other costs for borrowed money, including discounts,
points and other similar fees;



  (v)   taxes and assessments on income of the Company or its Real Estate
Assets;



  (vi)   costs associated with insurance required in connection with the
business of the Company or by the Directors;



  (vii)   expenses of managing and operating Properties owned by the Company,
payable to the Property Manager, whether the Property Manager is an Affiliate of
the Company or a non-affiliated Person.



  (viii)   all compensation and expenses payable to the Independent Directors
and all expenses payable to the non-Independent Directors in connection with
their services to the Company and the Stockholders and their attendance at
meetings of the Directors and Stockholders;



  (ix)   expenses associated with a Listing, if applicable, or with the issuance
and distribution of Shares, such as selling commissions and fees, marketing and
advertising expenses, taxes, legal and accounting fees, Listing and registration
fees, and other Organizational and Offering Expenses;



  (x)   expenses connected with payments of distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders;



  (xi)   expenses of amending, converting, liquidating or terminating the
Company or the Charter;



  (xii)   expenses of maintaining communications with Stockholders, including
the cost of preparation, printing and mailing annual and other Stockholder
reports, proxy statements and other reports required by governmental entities;



  (xiii)   administrative services expenses (including personnel costs;
provided, however, that no reimbursement shall be made for costs of personnel to
the extent that such personnel perform services for which the Advisor receives a
separate fee);



  (xiv)   transfer agent and registrar’s fees and charges paid to third parties;
and



  (xv)   audit, accounting, legal and other professional fees.

(b) Expenses incurred by the Advisor on behalf of the Company and the
Partnership and payable pursuant to this Section 10 shall be reimbursed no less
than monthly to the Advisor. The Advisor shall prepare a statement documenting
the expenses of the Company and the Partnership and the calculation of the Asset
Management Fee during each quarter, and shall deliver such statement to the
Company and the Partnership within 45 days after the end of each quarter.

11. COMPENSATION FOR ADDITIONAL SERVICES, CERTAIN LIMITATIONS.

(a) If the Company shall request the Advisor or its Affiliates to render
services for the Company other than those required to be rendered by the Advisor
hereunder, such additional services, if the Advisor elects to perform them, will
be compensated separately on terms to be agreed upon between such party and the
Company from time to time in accordance with this Section. The rate of
compensation for such services shall be approved by a majority of the Board of
Directors, including a majority of the Independent Directors, and shall not
exceed an amount that would be paid to nonaffiliated third parties for similar
services.

(b) In extraordinary circumstances, the Advisor and its Affiliates may provide
other goods and services to the Company if all of the following criteria are
met: (i) the goods or services must be necessary to the prudent operation of the
Company; and (ii) the compensation, price or fee must be equal to the lesser of
the compensation, price or fee the Company would be required to pay to
independent parties who are rendering comparable services or selling or leasing
comparable goods on competitive terms in the same geographic location, or the
compensation, price or fee charged by the Advisor or its Affiliates for
rendering comparable services or selling or leasing comparable goods to third
parties on competitive terms. In addition, any such payment will be subject to
the further limitation described in paragraph (c) below. Extraordinary
circumstances shall be presumed only when there is an emergency situation
requiring immediate action by the Advisor or its Affiliates and the goods or
services are not immediately available from unaffiliated parties. Services which
may be performed in such extraordinary circumstances include emergency
maintenance of Company Properties, janitorial and other related services due to
strikes or lock-outs, emergency tenant evictions and repair services which
require immediate action, as well as operating and re-leasing properties with
respect to which the leases are in default or have been terminated.

(c) No reimbursement will be permitted to the Advisor or its Affiliates under
Section 10(a) above for the salaries, fringe benefits, travel expenses and other
administrative items of any controlling persons of the Advisor, its Affiliates
or any other supervisory personnel except in those instances in which the
Company believes it to be in the best interest of the Company that the Advisor
or its Affiliates operate or otherwise deal with, for an interim period, a
property with respect to which the lease is in default or terminated. Permitted
reimbursements, except as set forth above, include salaries and related salary
expenses for non-supervisory services which could be performed directly for the
Company by independent parties such as legal, accounting, transfer agent, data
processing and duplication. Controlling persons, for purposes of this Section,
include, but are not limited to, those entities or individuals holding 5% or
more of the ownership interests of the Advisor or a person having the power to
direct or cause the direction of the Advisor, whether through ownership of
voting securities, by contract or otherwise, and any person, irrespective of his
or her title, who performs functions for the Advisor similar to those of: (a)
chairman or member of the board of directors; or (b) president or executive vice
president.

Notwithstanding the foregoing, and subject to the approval of the Board of
Directors, the Company may reimburse the Advisor for expenses related to the
activities of controlling persons undertaken in capacities other than those
which cause them to be controlling persons. The Advisor believes that the
employees of the Advisor, its Affiliates and controlling persons who perform
services for the Company for which reimbursement is allowed pursuant to Section
11(b) have the experience and educational background, in their respective fields
of expertise, appropriate for the performance of such services.

The Advisor and its Affiliates may not be reimbursed by the Company for their
overhead, nor can overhead costs or expenses of the Advisor or its Affiliates be
allocated to or paid by the Company. The foregoing reimbursements of expenses,
as limited by this Agreement, will be made regardless of whether any cash
distributions are made to the Stockholders.

12. STATEMENTS.

The Advisor shall furnish to the Company not later than the 30th day following
the end of each Fiscal Year, a statement showing a computation of the fees or
other compensation payable to the Advisor or an Affiliate of the Advisor with
respect to such Fiscal Year under Sections 9 and 11 hereof. The final settlement
of compensation payable under Sections 9 and 11 hereof for each Fiscal Year
shall be subject to adjustments in accordance with, and upon completion of, the
annual audit of the Company’s financial statements.

13. INTERNALIZATION OF THE ADVISOR.

The Company shall consider becoming a self-administered REIT once the Company’s
assets and income are, in the view of the Board of Directors, including a
majority of the Independent Directors, of sufficient size such that
internalizing the management functions by the Advisor and the Property Manager
is in the best interests of the Stockholders. In the event that the Board of
Directors determines to internalize any management functions provided by the
Advisor, neither the Company nor the Partnership shall pay any compensation or
other remuneration to the Advisor or any Affiliate of the Advisor in connection
with the internalization transaction. The provisions of this Section 13 are not
intended to limit any other compensation or distribution the Company or
Partnership may pay the Advisor in accordance with this Agreement or any other
agreement, including but not limited to the Agreement of Limited Partnership of
NNN Apartment REIT Holdings, L.P. (n/k/a Grubb & Ellis Apartment REIT Holdings,
L.P.).

14. LISTING OF THE SHARES.

If this Agreement is terminated in connection with a Listing, the Advisor will
receive, in exchange for terminating this Agreement and the giving up or waiving
of its fees then earned but not paid and all future fees, the Incentive
Distribution Upon Listing equal to 15.0% of the amount, if any, by which (1) the
market value of the outstanding Shares at Listing measured by taking the average
closing price or the average of the bid and asked price, as the case may be,
over a period of 30 days during which the Shares are traded, with such period
beginning 180 days after Listing (the “Market Value”), plus the total
distributions paid to Stockholders prior to Listing exceeds (2) the sum of the
Invested Capital plus the Cumulative Return. Upon payment of the Incentive
Distribution upon Listing the Advisor’s “Incentive Limited Partnership
Interests” (as defined in the Partnership’s Agreement of Limited Partnership)
will be redeemed and the Advisor will not be entitled to any further Incentive
Distributions upon Sales. In the event of such a termination of this Agreement,
the Company shall thereafter be relieved of its obligation to pay the fees
contemplated by this Agreement.

15. REIMBURSEMENT BY ADVISOR.

The parties acknowledge that pursuant to the “Statement of Policy Regarding Real
Estate Investment Trusts,” as revised and adopted by the North American
Securities Administrators Association on May 7, 2007, Total Operating Expenses
of the Company shall be deemed to be excessive if in any Fiscal Year they exceed
the greater of (a) 2% of the Company’s Average Invested Assets for such Fiscal
Year; or (b) 25% of the Net Income for such Fiscal Year. The Independent
Directors shall have the fiduciary responsibility of limiting such expenses to
amounts that do not exceed such limitations. Within 60 days after the end of any
fiscal quarter of the Company for which Total Operating Expenses (for the
12 months then ended) exceed 2% of Average Invested Assets or 25% of Net Income,
whichever is greater, the Company shall send to the Stockholders written notice
of such fact together with the determination of the Independent Directors as to
whether such higher operating expenses were justified and if so justified, an
explanation of the facts the Independent Director considered in arriving at that
conclusion also shall be included. If the Independent Directors determine that
such excess expenses are not justified, then the Advisor shall reimburse the
Company the amount by which the aggregate expenses incurred by the Company
exceed the limitations described above at the end of the Fiscal Year; provided,
however, that the Company may instead permit such reimbursements to be effected
by a reduction in the amount of the next payments of compensation under
Section 9.

16. NAME.

Grubb & Ellis Company has a proprietary interest in the name “Grubb & Ellis.”
Accordingly, and in recognition of this right, if, at any time the Company or
the Partnership ceases to retain Grubb & Ellis Company or an Affiliate thereof
to perform the services of Advisor, the Company or the Partnership, as the case
may be, will, promptly after receipt of written request from Grubb & Ellis
Company, cease to conduct business under or use the name “Grubb & Ellis” or any
derivative thereof and the Company or the Partnership shall use its best efforts
to change the name of the Company to a name that does not contain the name
“Grubb & Ellis” or any other word or words that might, in the sole discretion of
the Advisor, be susceptible of indication of some form of relationship between
the Company and the Advisor or any Affiliate thereof. Consistent with the
foregoing, it is specifically recognized that the Advisor or one or more of its
Affiliates has in the past and may in the future organize, sponsor or otherwise
permit to exist other investment entities (including entities for investment in
real estate) and financial and service organizations having “Grubb & Ellis” as a
part of their name, all without the need for any consent (and without the right
to object thereto) by the Company or its Board of Directors.

17. OTHER ACTIVITIES OF THE ADVISOR.

Subject to the provisions specifically set forth herein, the Advisor and its
Affiliates currently engage, and may engage in the future, in other businesses
or activities including the rendering of services and investment advice with
respect to real estate investment opportunities to other persons or entities and
may manage other investments (including the investments of the Advisor and its
Affiliates), including those in competition with the Company. The Advisor or its
Affiliates may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein. The Advisor shall report to the Board of Directors the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
which creates or could create a conflict of interest between the Advisor’s
obligations to the Company and its obligations to or its interest in any other
Person. The Advisor or its Affiliates shall promptly disclose to the Board of
Directors knowledge of such condition or circumstance.

Directors, officers, employees and agents of the Advisor or of Affiliates of the
Advisor may serve as directors, officers, employees or agents of the Company.

18. TERM; TERMINATION OF AGREEMENT.

This Agreement will have an initial term of one year from its date, subject to
successive one year renewals with the written mutual consent of the parties
including approval of a majority of the Independent Directors.

Notwithstanding any other provision of this Agreement to the contrary, either
the Company or the Advisor may terminate this Agreement, or any extension
hereof, or the parties by mutual consent or a majority of the Independent
Directors may do so, in each case upon 60 days written notice without cause or
penalty. In the event of the termination of this Agreement, the Advisor will
cooperate with the Company and take all reasonable steps requested to assist the
Board of Directors in making an orderly transition of the advisory function.

If this Agreement is terminated pursuant to this Section, such termination shall
be without any further liability or obligation of either parry to the other,
except as provided in Section 21.

If this Agreement is terminated for any reason, all obligations of the Advisor
and its Affiliates to offer property to the Company for purchase, as described
in Section 2(a), also shall terminate.

19. ASSIGNMENTS.

The Company may terminate this Agreement immediately in the event of its
assignment by the Advisor except an assignment to a successor organization which
acquires substantially all of the property and carries on the affairs of the
Advisor, provided that following such assignment the persons who controlled the
operations of the Advisor immediately prior thereto shall control the operations
of the successor organization, including the performance of its duties under
this Agreement; however, if at any time subsequent to such assignment such
persons shall cease to control the operations of the successor organization, the
Company may thereupon immediately terminate this Agreement. This Agreement shall
not be assignable by the Company without the consent of the Advisor, except in
the case of assignment by the Company to a corporation, trust or other
organization which is a successor to the Company. Any assignment of this
Agreement shall bind the assignee hereunder in the same manner as the assignor
is bound hereunder.

20. DEFAULT, BANKRUPTCY, ETC.

At the sole option of the Company, this Agreement shall be terminated
immediately upon written notice of termination from the Board of Directors to
the Advisor if any of the following events occur:

(a) The Advisor violates any material provisions of this Agreement and, after
receipt of written notice of violation, such violation is not cured within
30 days; or

(b) A court of competent jurisdiction enters a decree or order for relief in
respect of the Advisor in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Advisor or for any substantial part of its property or orders
the winding up or liquidation of the Advisor’s affairs; or

(c) The Advisor commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Advisor
or for any substantial part of its property, or makes any general assignment for
the benefit of creditors, or fails generally to pay its debts as they become
due.

The Advisor agrees that if any of the events specified in subsections (b) and
(c) of this Section 20 occur, it will give written notice thereof to the Company
within 7 days after the occurrence of such event.

21. ACTION UPON TERMINATION.

The Advisor shall not be entitled to compensation after the date of termination
of this Agreement for further services hereunder, but shall be paid all
compensation accruing to the date of termination. Subject to the provisions of
Sections 13 and 14, the Advisor shall forthwith upon a termination:

(a) Pay over to the Company all monies collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

(b) Deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all monies held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors;

(c) Deliver to the Board of Directors all property and documents of the Company
then in the custody of the Advisor; and

(d) Cooperate with the Company and take all reasonable steps requested by the
Company to assist the Board of Directors in making an orderly transition of the
advisory function.

22. AMENDMENTS.

This Agreement shall not be amended, changed, modified, terminated or discharged
in whole or in part except by an instrument in writing signed by both parties
hereto, or their respective successors or assigns.

23. SUCCESSORS AND ASSIGNS.

This Agreement shall bind any successors or permitted assigns of the parties
hereto as herein provided.

24. GOVERNING LAW.

The provisions of this Agreement shall be governed, construed and interpreted in
accordance with the laws of the Commonwealth of Virginia, without regard to its
conflict of laws provisions.

25. LIABILITY AND INDEMNIFICATION.

(a) The Company shall, subject to the limitations imposed by Virginia statutory
or decisional law, as amended or interpreted, indemnify and pay or reimburse
reasonable expenses to the Advisor and its Affiliates, provided, that: (i) the
Advisor or other party seeking indemnification has determined, in good faith,
that the course of conduct which cased the loss or liability was in the best
interest of the Company; (ii) the Advisor or other person seeking
indemnification was acting on behalf of or performing services on the part of
the Company; (iii) such liability or loss was not the result of negligence,
misconduct or a knowing violation of the criminal law or any federal or state
securities laws on the part of the indemnified party; and (iv) such
indemnification or agreement to be, held harmless is recoverable only out of the
net assets of the Company and not from the Stockholders.

(b) The Company shall not indemnify the Advisor or its Affiliates for losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws by such party unless one or more of the following
conditions are met: (i) there has been a successful adjudication on the merits
of each count involving alleged securities law violations as to the particular
indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; or (iii) a
court of competent jurisdiction approves a settlement of the claims and finds
that indemnification of the settlement and related costs should be made and the
court considering the request has been advised of the position of the Securities
and Exchange Commission and the published opinions of any state securities
regulatory authority in which securities of the Company were offered and sold as
to indemnification for securities law violations.

(c) The Company may advance amounts to persons entitled to indemnification
hereunder for legal and other expenses and costs incurred as a result of any
legal action for which indemnification is being sought only if all of the
following conditions are satisfied: (i) the legal action relates to acts or
omissions with respect to the performance of duties or services by the
indemnified party for or on behalf of the Company; (ii) the legal action is
initiated by a third party and a court of competent jurisdiction specifically
approves such advancement; and (iii) the indemnified party receiving such
advances undertakes to repay the advanced funds to the Company, together with
the applicable legal rate of interest thereon, in instances in which such party
would not be entitled to indemnification.

26. NOTICES.

Any notice, report or other communication required or permitted to be given
hereunder shall be in writing unless some other method of giving such notice,
report or other communication is accepted by the party to whom it is given and
shall be given by being delivered at the following addresses of the parties
hereto:

1

The Company and/or the Board of Directors:

Grubb & Ellis Apartment REIT, Inc.
Suite 300
1551 N. Tustin Avenue
Santa Ana, CA 92705

The Advisor:

Grubb & Ellis Apartment REIT Advisor, LLC
Suite 300
1551 N. Tustin Avenue
Santa Ana, CA 92705

Either party may at any time give notice in writing to the other party of a
change of its address for the purpose of this Section 24.

27. HEADINGS.

The section headings hereof have been inserted for convenience of reference only
and shall not be construed to affect the meaning, construction or effect of this
Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

GRUBB & ELLIS APARTMENT REIT, INC. 

 

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
 

 

GRUBB & ELLIS APARTMENT REIT ADVISOR, LLC  

By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer and President


2